DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 October 2019 was filed prior to the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 9 and 16-17 are objected to because of the following informalities:  
Claim 9, line 2: “includes positioning a spacer” should read -- includes positioning the spacer --

Claim 16, lines 2-3: “a space between a first set of magnets and a second set of magnets” should read -- the space between the first set of magnets and the second set of magnets. --

	Claim 17, line 2: “includes positioning a spacer” should read -- includes positioning the spacer --

Appropriate correction is required. 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a second sheet” in claim 18, line 4 and “a first sheet”, “a second sheet” as recited in lines 2-3 of claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,491,087. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the two inventions have same scope and are not patentably distinct as outlined below:

Claims 1, 19 and 20 are rejected on the grounds of nonstatutory double patenting because the methods recited in claim 1 of the instant application “bending the sheet to engage an inner surface of each permanent magnet in direct contact with a curved outer surface” can perform without in “direct contact” with a curved surface as claimed in claim 1 of US 10,491,087. Further, the steps recited in claim 19 of the instant application “engaging an inner surface” and “bending the metallic strip” can perform “bending the sheet to engage an inner surface” as in claim 15 of US 10,491,087. Furthermore, it is obvious to a person of ordinary skill in the art that the recited limitations “attaching a first number of magnets”, “bending the first sheet”, “wrapping a metallic strip” as recited in claim 20 along with other limitations of claim 20 are identical with the steps recited in claim 1 and 13 of US 10,491,087. As such, the claims are drawn to practically identical in practice and methods and therefore claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,491,087. See the comparison table below. 

Note: the limitations of both sets of claims are listed with the conflicting portions have been italicized. 
Patent Application 16/656,682
US Patent No. 10,491,087
1. A method of manufacturing a rotor of an electric motor, comprising: 
securing a plurality of permanent magnets to a sheet to form a magnet chain, 
bending the sheet to engage an inner surface of each permanent magnet in direct contact with a curved outer surface of an insert mold, 
wrapping a metallic strip around an outer surface of the sheet to form a yoke of the rotor, and 
molding a polymeric material over the magnet chain and the yoke to form a cylindrical shell.

6. The method of claim 1, wherein securing the plurality of permanent magnets to the sheet includes defining a space between a first set of magnets and a second set of magnets.

8. The method of claim 6, wherein the space is in a range of 2 and 3 millimeters.
A method of manufacturing a rotor of an electric motor, comprising: 
securing a plurality of permanent magnets to a sheet to form a magnet chain, 
bending the sheet to engage an inner surface of each permanent magnet with a curved outer surface of an insert mold, 
wrapping a metallic strip around an outer surface of the sheet to form a yoke of the rotor, and 
molding a polymeric material over the magnet chain and the yoke to form a cylindrical shell, 

wherein securing the plurality of permanent magnets to the sheet includes defining a space between a first set of magnets and a second set of magnets, and 

wherein the space is in a range of 2 and 3 millimeters.
The method of claim 1, wherein the magnet chain includes: a first permanent magnet having a first magnetic field, a second permanent magnet having a second magnetic field that has an orientation different from the first permanent magnet, and a third permanent magnet positioned between the first permanent magnet and the second permanent magnet, the third permanent magnet having a third magnetic field perpendicular to the first magnetic field and the second magnetic field.
The method of claim 1, wherein the magnet chain includes: a first permanent magnet having a first magnetic field, a second permanent magnet having a second magnetic field that has an orientation different from the first permanent magnet, and a third permanent magnet positioned between the first permanent magnet and the second permanent magnet, the third permanent magnet having a third magnetic field perpendicular to the first magnetic field and the second magnetic field.
The method of claim 2, wherein the magnet chain is a Halbach array of magnets.
3. The method of claim 2, wherein the magnet chain is a Halbach array of magnets.
4. The method of claim 1, wherein securing the plurality of permanent magnets to the sheet includes positioning each magnet in contact with an adhesive on the sheet.
4. The method of claim 1, wherein securing the plurality of permanent magnets to the sheet includes positioning each magnet in contact with an adhesive on the sheet.
5. The method of claim 4, wherein the sheet is formed from a non-ferromagnetic material.
5. The method of claim 4, wherein the sheet is formed from a non-ferromagnetic material.
7. The method of claim 6, further comprising: positioning the sheet in a frame having a plurality of spacers, and defining the space between the first set of magnets and the second set of magnets including inserting the spacer between the first set and the second set.
6. The method of claim 1, further comprising: positioning the sheet in a frame having a plurality of spacers, and defining the space between the first set of magnets and the second set of magnets including inserting the spacer between the first set and the second set.














9. The method of claim 6, wherein defining the space between the first set of magnets and the second set of magnets includes positioning a spacer between the first set of magnets and the second set of magnets.


wherein defining the space between the first set of magnets and the second set of magnets includes positioning a spacer between the first set of magnets and the second set of magnets.
wherein the first set of magnets includes six magnets.
7. The method of claim 1, wherein the first set of magnets includes six magnets.
11. The method of claim 1, wherein the yoke includes multiple layers of the metallic strip.
8. The method of claim 1, wherein the yoke includes multiple layers of the metallic strip.











12. The method of claim 11, wherein: the metallic strip has a thickness in a range of 0.5 and 1.0 millimeter, and the yoke has a thickness in a range of 3 to 5 millimeters.



the yoke includes multiple layers of the metallic strip, the metallic strip has a thickness in a range of 0.5 and 1.0 millimeters, and the yoke has a thickness in a range of 3 to 5 millimeters.
wherein: 
the magnet chain and the yoke cooperate to define an annular ring, and 
molding the polymeric material over the magnet chain and the yoke includes molding the polymeric material over a hub positioned at a center of the annular ring.
9. The method of claim 1, wherein: 
the magnet chain and the yoke cooperate to define an annular ring, and 
molding the polymeric material over the magnet chain and the yoke includes molding the polymeric material over a hub positioned at a center of the annular ring.
14. The method of claim 13, wherein the hub includes a plurality of teeth configured to receive a drive shaft of the electric motor.
10. The method of claim 9, wherein the hub includes a plurality of teeth configured to receive a drive shaft of the electric motor.
15. The method of claim 1, wherein the sheet is formed from a ferromagnetic material.
11. The method of claim 1, wherein the sheet is formed from a ferromagnetic material.
16. The method of claim 1, wherein bending the sheet to engage the inner surface of each magnet with the curved outer surface of the insert mold includes defining a space between a first set of magnets and a second set of magnets.

wherein bending the sheet to engage the inner surface of each magnet with the curved outer surface of the insert mold includes defining a space between a first set of magnets and a second set of magnets.















17. The method of claim 16, wherein defining the space between the first set of magnets and the second set of magnets includes positioning a spacer that extends from the curved outer surface of the insert mold between the first set of magnets and the second set of magnets.


wherein defining the space between the first set of magnets and the second set of magnets includes positioning a spacer that extends from the curved outer surface of the insert mold between the first set of magnets and the second set of magnets.
18. The method of claim 1, further comprising: 
attaching a second number of magnets to a second sheet to form a second magnet chain, 
bending the second sheet to engage an inner surface of each permanent magnet of the second magnet chain in direct contact with the curved outer surface of the insert mold, 
wherein the metallic strip is also wrapped around an outer surface of the second sheet, 
wherein the polymeric material is also over the second magnet chain.
13. The method of claim 1, further comprising: attaching a second number of magnets to a second sheet to form a second magnet chain, bending the second sheet to engage an inner surface of each permanent magnet of the second magnet chain with the curved outer surface of the insert mold, 
wherein the metallic strip is also wrapped around an outer surface of the second sheet, 
wherein the polymeric material is also over the second magnet chain.
19. A method of manufacturing a rotor, comprising: 
securing a plurality of magnets to a sheet to form a magnet array, 
engaging an inner surface of each of the plurality of magnets into direct contact with a curved outer surface of an insert mold, 
bending a metallic strip to engage an outer surface of the sheet, and 
molding a polymeric material over the magnets and the metallic strip to form the rotor.





a Halbach magnet array,

securing a plurality of permanent magnets to a sheet to form a magnet chain, 
bending the sheet to engage an inner surface of each permanent magnet with a curved outer surface of an insert mold, 
wrapping a metallic strip around an outer surface of the sheet to form a yoke of the rotor, and 
molding a polymeric material over the magnet chain and the yoke to form a cylindrical shell, 


Claim 3. The method of claim 2, wherein the magnet chain is a Halbach array of magnets.

attaching a first number of magnets to a first sheet to form a first magnet chain, 
attaching a second number of magnets to a second sheet to form a second magnet chain, bending the first sheet to engage an inner surface of each magnet of the first magnet chain in direct contact with a curved outer surface of an insert mold, 
bending the second sheet to engage an inner surface of each magnet of the second magnet chain in direct contact with the curved outer surface of the insert mold, 
wrapping a metallic strip around the first sheet and the second sheet, and 
molding a polymeric material over the first magnet chain, the second magnet chain, and the metallic strip to form a cylindrical shell.














21. The method of claim 20, further comprising positioning a spacer that extends from the curved outer surface of the insert mold between the first magnet chain and the second magnet chain.
 



attaching a second number of magnets to a second sheet to form a second magnet chain, 




bending the second sheet to engage an inner surface of each permanent magnet of the second magnet chain with the curved outer surface of the insert mold, 
wherein the metallic strip is also wrapped around an outer surface of the second sheet, 
wherein the polymeric material is also over the second magnet chain.

14. A method of manufacturing a rotor of an electric motor, comprising: 
securing a plurality of permanent magnets to a sheet to form a magnet chain, 
bending the sheet to engage an inner surface of each permanent magnet with a curved outer surface of an insert mold, 
wrapping a metallic strip around an outer surface of the sheet to form a yoke of the rotor, and 
molding a polymeric material over the magnet chain and the yoke to form a cylindrical shell, wherein securing the plurality of permanent magnets to the sheet includes 

defining a space between a first set of magnets and a second set of magnets, and wherein defining the space between the first set of magnets and the second set of magnets includes positioning a spacer between the first set of magnets and the second set of magnets.


 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Clam 1 recites the limitation “a plurality of permanent magnets” in line 2. However, claim 2 recites “a first permanent magnet”, “a second permanent magnet” and “a third permanent magnet” and claim 6 recites “a first set of magnets and a second set of magnets”. Therefore, it is unclear from the recited “plurality of permanent magnets” which of them are “a first permanent magnet” or “second permanent magnet” or “third permanent magnet” or “a first set” or “a second set” as claimed in claim 2 and claim 6. Therefore, claims 1, 2 and 6 are indefinite. 

Claim 1 recites the limitation “bending the sheet to engage an inner surface of each permanent magnet in direct contact with a curved outer surface of an insert mold,”, claim 6 recites “wherein securing the plurality of permanent magnets to the sheet includes defining a space between a first set of magnets and a second set of magnets.”. However claim 16 recites “wherein bending the sheet to engage the inner surface of each magnet with the curved outer 

Claim 6 recites “defining a space between a first set of magnets and a second set of magnets.” Claim 16 recites “defining a space” in which it is not clear “a space” recited in claim 6 is same as “a space” limitation in claim 16.  

Claim 9 recites the limitation “includes positioning a spacer” in which the antecedent basis has already established for “a spacer” in claim 7.

Claim 16 recites “a space between a first set of magnets and a second set of magnets” in which, the antecedent basis has already established for the limitations “a space”, “a first set of magnets” and “a second set of magnets” in claim 6. 

Claim 17, line 2 recites the limitation “includes positioning a spacer”, in which the antecedent basis has already established for the limitation “a spacer” in claim 7.

Claim 18 recites “a second number of magnets” in line 2, in which it is unclear what the boundaries of the recited limitations are. Would the recited “second number” is just arithmetic number or a plurality of magnets? If so, how it is different from the “a plurality of permanent magnets” recited in claim 1, line 2. 

Claim 20 recites “a first number of magnets” in line 2 and “a second number of magnets” in line 3, which is confusing because claim 1, line 2 recites “plurality of permanent magnets”, claim 2 lines 2-5 recite “a first permanent magnet” “second permanent magnet”, “third permanent magnet”, claim 6 line 2 recites “a first set of magnets” and “a second set of magnets”. It is unclear the recited “first number of magnets” are similar to the “first set of magnets” recited in claim 6. 

Claim 20 lines 2-3 recite “a first sheet” and “a second sheet”. However specification and drawings are silent on a first sheet or a second sheet other than [0035] “the connecting layer 54 may be formed from a ribbon or sheet of non-ferromagnetic material such as plastic”. It is unclear how the first sheet and the second sheet are placed on the metallic strip as recited in line 10, “wrapping a metallic strip around the first sheet and the second sheet” and therefore claim 20 is indefinite. 

Claims 2-18 depend on claim 1 and claim 21 depends on claim 20. Therefore, claims 1-18 and 20-21 are rejected. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4-7, 9-11, 15-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Agnes (US 20050184610) in view of Nicoud (US 3710291).
Regarding claim 1, Agnes teaches, 
A method of manufacturing (Figs. 1-16) a rotor of an electric motor (rotor 44, Fig. 1), comprising: 
securing a plurality of permanent magnets (magnets 404, Fig. 8, see modified Fig. 8 below) to a sheet (metal flux spreader or pole piece 406 is secured against inner surfaces 405 of the two magnets 404, para. [0084]) to form a magnet chain (see Figs. 3 and 8), 
wrapping a metallic strip (magnet return ring 402., Fig. 8) around an outer surface of the sheet to form a yoke (see Fig. 8) of the rotor, and 
molding a polymeric material (magnets 404 and pole pieces 406 are secured on magnet return ring 402 by injection molding plastic around magnets 404 and pole pieces 406, para. [0084]) over the magnet chain and the yoke to form a cylindrical shell (the armature 40 includes a shaft 42, a rotor 44 with laminations 46 and windings 48, para. [0074] and flux ring 602 with magnets 608 therein is then inserted into a mold in an injection molding machine, para. [0092]).

Agnes does not teach bending the sheet to engage an inner surface of each permanent magnet in direct contact with a curved outer surface. However, Nicoud teaches a permanent magnet array adapted for use in stators of electric motors in which,
 bending the sheet (pliant supporting member 1, Fig. 1) to engage an inner surface of each permanent magnet (3, 4, 5 Fig. 1) in direct contact with a curved outer surface (see Fig. 1). 


Regarding claim 20, Agnes teaches, 
[AltContent: textbox (first sheet)][AltContent: arrow][AltContent: textbox (second sheet)][AltContent: arrow][AltContent: textbox (second number of magnets)][AltContent: arrow][AltContent: arrow][AltContent: textbox (first number of magnets)][AltContent: arrow][AltContent: arrow][AltContent: textbox (metallic strip)][AltContent: arrow]
    PNG
    media_image1.png
    826
    585
    media_image1.png
    Greyscale

Modified Fig. 8 Agnes.
A method of manufacturing a rotor, comprising: 

attaching a second number of magnets (see Fig. 8 above) to a second sheet (see modified Fig. 8) to form a second magnet chain, 
wrapping a metallic strip (magnet return ring 402., Fig. 8) around the first sheet and the second sheet, and 
molding a polymeric material over the first magnet chain, the second magnet chain, and the metallic strip to form a cylindrical shell (magnets 404 and pole pieces 406 are secured on magnet return ring 402 by injection molding plastic around magnets 404 and pole pieces 406, para. [0084]).
Agnes does not teach bending the first sheet to engage an inner surface of each magnet chain or bending the second sheet to engage an inner surface of each magnet of the second magnet chain. However Nicoud teaches a permanent magnet adapted for use in stators of electric motors having plurality of permanent magnets closely juxtaposed on a flexible sheet of magnetic or non-magnetic material in which,
bending the first sheet (pliant supporting member 7a, Fig. 2) to engage an inner surface of each magnet of the first magnet chain (magnets under sheet 7a, Fig. 2) in direct contact with a curved outer surface of an insert mold (see Figs. 1-2), 
bending the second sheet (8a, Fig. 2) to engage an inner surface of each magnet of the second magnet (magnets under sheet 8a, Fig. 2) chain in direct contact with the curved outer surface. 
Therefore, in view of the teachings of Nicoud, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to bend supporting metal members 

Regarding claims 21, Agnes further teaches, 
positioning a spacer (gaps 617 between arcuate plastic segments 614 and 616, Fig. 16, para. [0092] and projecting lands 812, Fig. 34) that extends from the curved outer surface of the insert mold between the first magnet chain and the second magnet chain.

Regarding claims 4, 6-7, 9-11 and 16-18, Agnes further teaches, 
[Claim 4]. The method of claim 1, wherein securing the plurality of permanent magnets to the sheet (metal flux spreader or pole piece 406, Fig. 8) includes positioning each magnet in contact with an adhesive on the sheet (magnet assembly 300 is secured in the stator housing, such as stator housing 102, such as by adhesive or mechanical fixation, para. [0080]).

[Claim 6]. The method of claim 1, wherein securing the plurality of permanent magnets to the sheet includes defining a space between a first set of magnets and a second set of magnets (spaces 607, Fig. 16, para. [0088]).

[Claim 7]. The method of claim 6, further comprising: positioning the sheet in a frame having a plurality of spacers (outwardly projecting lands 812 between magnet sets 804, Fig. 34, para. [0110]) and defining the space between the first set of magnets and the second set of magnets including inserting the spacer between the first set and the second set (see Figs. 16 and 34).



[Claim 10]. The method of claim 6, wherein the first set of magnets includes six magnets (see magnets 104, Fig. 3).

[Claim11]. The method of claim 1, wherein the yoke includes multiple layers of the metallic strip (see 402, flanges 408, Fig. 8).

[Claim 16]. The method of claim 1, wherein bending the sheet to engage the inner surface of each magnet with the curved outer surface of the insert mold includes defining a space between a first set of magnets and a second set of magnets (see Fig. 34, para. [0113-0114]).

[Claim 17]. The method of claim 16, wherein defining the space between the first set of magnets and the second set of magnets includes positioning a spacer that extends from the curved outer surface of the insert mold between the first set of magnets and the second set of magnets (see 830, 826, 812, Fig. 34).

[Claim 18]. The method of claim 1, further comprising: attaching a second number of magnets (magnets 404 on bottom half, see modified Agnes Fig. 8 above) to a second sheet (metal flux spreader or pole piece 406, Fig. 8) to form a second magnet chain, 

wherein the metallic strip is also wrapped around an outer surface of the second sheet, 
wherein the polymeric material is also over the second magnet chain (see para. [0084-0085]).

Regarding claims 5 and 15, Nicoud further teaches, 
[Claim 5]. The method of claim 4, wherein the sheet is formed from a non-ferromagnetic material.
[Claim 15]. The method of claim 1, wherein the sheet is formed from a ferromagnetic material
 (pliant supporting member 1, for instance made of a steel ribbon or sheet of other metal, such as aluminum or brass, or even paper or other material, either magnetic or not, Col. 2, lines 20-23). 
Therefore, in view of the teachings of Nicoud, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use a ferromagnetic or non-ferromagnetic supporting sheet to attach plurality of magnets on to the curved surface so that it enables molding the assembly while manufacturing the rotor of an electric machine. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Agnes in view of Nicoud as applied to claim 1 above, and further in view of Duncan (US 20110012463). 
Regarding claim 13, modified Agnes does not teach molding a polymeric material over the magnet chain and the yoke includes a hub positioned at a center of the annular ring. However, Duncan teaches a Halbach magnet array element and a manufacturing method of a rotor for a washing machine in which,    

Therefore, in view of the teachings of Duncan, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Agnes to add a method of molding a polymeric material over the magnet chain and the yoke and to include a cavity positioned at a center of the injection molding tool while manufacturing the rotor of an electric machine.

Claims 19 and 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Agnes in view of Nicoud as applied to claim 1 above, and further in view of Kim (US 20030094873). Alternatively, Claims 19 and 2-3 are rejected over Agnes in view of Nicoud and further in view of Duncan (US 20110012463).
Regarding claim 19, Agnes in view of Nicoud teaches the all limitation of claim 19 except a Halbach magnet array. However, Kim teaches a motor having a holder to maintain the permanent magnets in circular array in which the permanent magnets are arranged in a Halbach array (see Figs. 1A to 1C and Fig. 4, para. [0004]). Therefore, in view of the teachings of Kim, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the arrangement of permanent magnets in the magnet chain 7 and 8 of Nicoud and to place it as a Halbach array so that it enables to orient the magnetic fields in a desired direction while manufacturing the rotor of an electric machine. 

Regarding claims 2-3, Kim further teaches, 

[Claim 3].The method of claim 2, wherein the magnet chain is a Halbach array of magnets (see Figs. 1B-1C and Fig. 4). 
Therefore, in view of the teachings of Kim, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the arrangement of permanent magnets in the magnet chain 405 of Agnes and to place it as a Halbach array so that it enables to orient the magnetic fields in a desired direction while manufacturing the rotor of an electric machine.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Agnes in view of Nicoud as applied to claim 1 above, and further in view of Naftali (US 20130061431). 
Regarding claim 8, modified Agnes does not teach a spacing between magnets. However Naftali teaches a magnetic sealing closure having flexible strips with a plurality of cavities adapted to incorporate a plurality of magnetic elements, in which, 
The method of claim 6, wherein the space is in a range of 2 and 3 millimeters (the plurality of cavities are equally spaced between each other at a distance of between about 2 mm to about 8 mm, such that each magnetic element within each cavity of the plurality of cavities is characterized by: a diameter of between about 4 mm to about 10 mm, para. [0108]). Therefore, in view of the teachings of Naftali, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing .


Allowable Subject Matter
Claims 12 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the nonstatutory double patenting rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Claims 12 and 14 would be allowable for disclosing a method of manufacturing a rotor for an electric motor, having a magnet chain and the yoke that defines an annular ring, molding the polymeric material over the magnet chain and the yoke includes a hub having a plurality of teeth configured to receive a drive shaft of the electric motor, and a metallic strip wrapped around outer surface of a sheet to form a yoke having a thickness in a range of 0.5 and 1.0 millimeter, and the yoke has a thickness in a range of 3 to 5 millimeters. 

The prior art cannot be reasonably held to anticipate or teach a method of manufacturing a rotor having a magnet chain and yoke and molding the polymeric material over a hub including a plurality of teeth, in conjunction with all of the limitations of independent claim  1. Prior art of record Agnes does not teach metallic strip having a thickness in a range of 0.5 and 1.0 millimeter or yoke has a thickness in a range of 3 to 5 millimeters or molding the yoke over a hub. Prior art of record Nicoud fails to teach a thickness of the supporting strip or a molding method. Prior art 

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art of record Wolanski (US 4869811) teaches a rotor having closely spaced permanent magnets arranges arranged end to end wherein the magnet array comprises thinner and thicker magnets and secured to an outer surface as Halbach array and the direction of the magnetic flux flow through the zone changes as the successive thicker and thinner rows pass alongside of the zone as the rotor rotates.
Prior art of record Kloepzig (US 20050231057) teaches a method of making a rotor module for an electric machine in which permanent magnets made from an isotropic magnetic material are embedded in the rotor body, the permanent magnets having a magnetization that corresponds at least approximately to a Halbach magnetic field distribution.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729